Citation Nr: 1519194	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right hip disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1977.  

This case comes before the Board of Veterans Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Virtual Benefits Management System (VBMS) electronic claims file contains a copy of the January 2015 written brief by the Veteran's representative and additional records not pertinent to the claims on appeal.  The Virtual VA electronic claims file contains VA outpatient treatment records dated from September 2011 to March 2013 and duplicate copies of evidence already associated with the physical claims file or VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a March 2008 VA Form 21-4138 (Statement in Support of Claim), the Veteran reported that he applied for SSA disability benefits from 1997 to 1999 and was denied and that medical records should be on file with SSA.  Pursuant to that statement, the RO made attempts to request these records in April 2008, June 2008, and December 2008, yet no response has been properly documented and associated with the record.  Thus, on remand, the AOJ should make an additional request to obtain the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In an April 2011, the Veteran reported his right hip is affected by arthritis due to the hip replacement by Jack C. Montgomery VA Medical Center (VAMC) referral.  In a May 2011, the Veteran reported a "hip replacement was done for Muskogee VA at Muskogee Hospital by Dr. Grooms."  He also reported in the April 2011 VA Form 21-4138 that he began treatment through the Jack C. Montgomery VAMC beginning in 1994, but review of the record only includes records from this facility from 2004 to the present.  Since VA is now on notice that there may be outstanding private and VA treatment records relevant to these issue of entitlement to service connection for right hip disorder, a remand is necessary to make an attempt to obtain such records.  

The Veteran was afforded a VA audiological examination for bilateral hearing loss and tinnitus in January 2012 which documented a current bilateral hearing loss disability for VA purposes.  The VA examiner conceded the occurrence of in-service noise exposure but opined that the Veteran's bilateral hearing loss and tinnitus are less likely than not related to such noise given the Veteran's report at separation.  The Board finds that the January 2012 VA medical opinions are inadequate.  Moreover, the Veteran reported at the April 2012 Decision Review Officer (DRO) hearing that he sought treatment for hearing loss while in service and had hearing problems in 1985 or 1986 from which he underwent a hearing test and was told he had hearing loss.  He also stated that he first noticed his tinnitus during service in 1974 when not being able to sleep after conducting an ITG (Individual Training Guidance) on artillery assault as a Recon Marine.  The Veteran's assertion of continuous symptoms of tinnitus was not addressed by the January 2012 VA examiner.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request a copy of any and all decisions to grant or deny SSA benefits to the Veteran and the records upon which such a decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right hip, to include Dr. Grooms with a hospital in Muskogee in 2007.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA treatment records, to include records from the Jack C. Montgomery VAMC dated prior to 2004 and since March 2013.

3.  After completing the foregoing development, obtain a clarifying medical opinion from the VA physician who provided the June 2012 VA Disability Benefits Questionnaire (DBQ) examination for hip and thigh conditions.  If the physician is not available or unable or unwilling to provide the requested opinion, another appropriate clinician should be asked to provide the clarifying medical opinion.  If the physician concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record and clinical findings, the VA physician must provide the following opinion:  is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's current right hip disorder manifested in or is otherwise related to the Veteran's military service? 

4.  After completing the foregoing development, obtain clarifying medical opinions from the VA physician who provided the January 2012 VA audiological examination.  If the physician is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the clarifying medical opinions.  If the physician concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record and clinical findings, the VA physician must provide the following opinions:  

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's bilateral hearing loss manifested in or is otherwise related to the Veteran's military service, to include some degree of hearing loss in the left ear beyond the normal range as noted in the August 1977 separation examination report?

Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's tinnitus manifested in or is otherwise related to the Veteran's military service, to include some degree of hearing loss in the left ear beyond the normal range as noted in the August 1977 separation examination report and complaints of continuous symptoms since service at the April 2012 DRO hearing?

5.  Review the VA medical opinions to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  If a claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


